Citation Nr: 0816380	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to retroactive payment of VA disability 
compensation benefits to January 29, 1965.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which denied the benefit sought on 
appeal.   

In January 2008, the veteran testified before the undersigned 
at a Travel Board hearing sitting at the RO.


FINDINGS OF FACT

1.  On December 31, 1963, the veteran was placed on the 
Temporary Disability Retirement List (TDRL) due to a 
bilateral profound deafness.

2.  In a July 1965 rating decision, the RO granted service 
connection for bilateral hearing loss, which was assigned a 
10 percent rating; and for chronic otitis media, which was 
assigned a zero percent rating; both effective January 29, 
1965.

3.  In a July 1965 letter associated with the July 1965 
rating decision, the RO notified the veteran: of the July 
1965 rating decision; of the regulatory inability to receive 
full payment of retired pay and VA compensation at the same 
time; that he could waive a portion of his retired pay and 
receive VA compensation instead; and of the requirement to 
complete an enclosed VA Form 21-651 (Election of Compensation 
or Pension in Lieu of Retired Pay or Waiver of Retired Pay to 
Secure Compensation From VA) in order to receive VA 
compensation if elected.

4.  The veteran did not return a completed VA Form 21-651 in 
response to the July 1965 notice letter.

5.  The veteran was in receipt of military retirement pay in 
lieu of VA disability compensation until he was removed from 
the TDRL effective November 30, 1965; at which time his 
military retirement pay discontinued.  

6.  On July 15, 2004, the RO received a statement from the 
veteran in which he requested service connection for tinnitus 
and an increased rating for his service-connected bilateral 
hearing loss; there is no communication from the veteran or 
his representative prior to July 15, 2004 that constitutes a 
claim for VA benefits.

7.  In a November 2004 rating decision, the RO granted 
service connection for tinnitus, assigned a 10 percent 
disability rating; and increased the assigned rating for 
bilateral hearing loss from 10 to 30 percent; both effective 
July 15, 2004.

8.  In a December 2004 notice letter associated with the 
November 1965 rating decision, the RO notified the veteran: 
of the November 2004 rating decision; that he may not receive 
full payment of service retired pay and VA compensation at 
the same time; and that he may waive a portion of any retired 
pay and elect to receive VA compensation by completing and 
returning an enclosed VA Form 21-651.

9.  In December 2004, the veteran submitted a VA Form 21-651, 
thereby electing to receive VA compensation in lieu of 
retired pay. 

 
CONCLUSION OF LAW

The criteria for retroactive payment of VA disability 
compensation benefits to January 29, 1965, are not met.  38 
U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. § 3.750 (1965), 
(2006);  38 C.F.R. §§ 3.1, 3.31, 3.400, 3.700, 3.750 (2007).



 

	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  The appellant should be informed as 
to what subset of the necessary information or evidence he or 
she is to provide, and what subset of the necessary 
information or evidence VA will attempt to obtain.  
Additionally, proper notice should invite the claimant to 
submit any other evidence he or she possesses that may be 
relevant to the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

The case on appeal does not involve entitlement to service 
connection, the degree of disability of a service-connected 
disability, or even the effective date of a disability.  Thus 
the elements discussed above are not applicable.  Rather, the 
case on appeal involves whether the veteran is entitled to 
the payment of VA disability benefits (the actual receipt of 
monies associated with the service-connected disability) 
retroactively back to January 29, 1965, which is the 
effective date of service connection for bilateral defective 
hearing.  The current effective date of payment is August 
2004.

The appellant filed his claim for retroactive payment of VA 
disability benefits in 
in January 2005.  The RO denied the claim in September 2005.  
To some extent, the appellant was not provided VCAA notice 
prior to the initial unfavorable decision on his claim.  The 
RO did, however, previously provide the veteran notice of 
what information and evidence generally was needed to 
establish his case.  In this regard, the crux of the case is 
the veteran's claim that he was entitled to receive VA 
compensation payments back to the effective date of service 
connection for bilateral defective hearing, January 29, 1965, 
at which time he was still receiving military disability 
retired pay, which discontinued effective November 30, 1965.  

As discussed in the analysis below, the RO previously 
provided the veteran information regarding: the requirement 
that he may not receive both military retired pay and VA 
disability compensation payments at the same time; the 
requirement that if while receiving military retired pay, he 
became entitled to VA compensation, he was required to choose 
which of the two he desired to receive; and information on 
the procedure for electing to receive VA compensation in lieu 
of retired pay.  Essentially, the rules associated with these 
elements govern the effective date for payment of VA 
disability compensation benefits.  The veteran was fully 
informed as to these matters.

Regardless of whether this amounts to ordinarily sufficient 
notice under VCAA, in this case, the law as mandated by 
statute, and not the evidence, is dispositive of the 
decision.  The focus of the case here is on irrefutable facts 
following the grant of service connection in 1965 with 
respect to the veteran failing to make the required election 
subsequent to that grant prior to December 2004.  In such 
cases, in which application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994).  The determination 
of the appeal here rests on the interpretation of the law.  
Thus the extent to which VA complied with VCAA duties to 
notify and assist has no real impact on the outcome.   See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  Since the outcome here is essentially 
determined as a matter of law, any deficiencies in VCAA 
notice or assistance are rendered moot.

II. Analysis

A review of the record reflects that in December 1963, the 
Marine Corp placed the veteran on the TDRL due to a bilateral 
hearing loss disability.  While on the TDRL the veteran filed 
a claim with VA for service connection for a bilateral 
hearing loss disability.  

In a July 1965 rating decision, the RO granted service 
connection for bilateral hearing loss, which was assigned a 
10 percent rating effective January 29, 1965, and for chronic 
otitis media, which was assigned a zero percent rating 
effective January 29, 1965.  The RO notified the veteran of 
that decision in a letter later in July 1965.  The 
notification letter also informed the veteran that he may not 
receive full payments of retirement pay from the Armed 
Services and VA compensation at the same time.  He was 
further instructed that he may, however, do one of the 
following: 

a.  Continue to receive retirement pay without any 
further correspondence.  If you do not desire to 
receive compensation at this time, you will not be 
barred from making a subsequent election to receive 
such benefit from the VA as it may be elected or 
re-elected at any time.

b.  If VA disability compensation is greater than 
his retirement pay, he may elect to receive 
compensation instead of retirement pay.

c.  If his retirement pay and allowances are 
greater than VA disability compensation, he may 
waive so much of his retirement pay as is equal  to 
the amount of compensation to which he is entitled.  
Compensation is not taxable, and retirement pay 
based on age or length of service is.

The letter instructed the veteran that if he elected to 
receive compensation or to waive a portion of his retirement 
pay, that his compensation would be reduced by the amount of 
retirement pay he had already received.  The letter 
instructed the veteran that if he wished to receive 
compensation, he must complete the enclosed VA Form 21-651 
and return that form within 30 days, or VA would assume he 
did not desire to receive compensation at present.  There is 
no record of response from the veteran to the RO's July 1965 
letter. 
 
As reflected in a November 1965 letter to the veteran from 
the Commandant of the Marine Corps, the veteran was separated 
from Naval service effective November 30, 1965, by reason of 
physical disability with severance pay.  Thereby, the veteran 
was removed from TDRL, and his military disability retired 
pay discontinued, effective November 30, 1965.  See 
Department of Defense Financial Management Regulations, (DOD 
7000.14-R), Volume 7B Chapter 11, Removal From Temporary 
Disability Retired List, Section 1106, Termination of 
Temporary Disability Retired Pay.

Thereafter, chronologically the next record contained in the 
claims file was received on July 15, 2004.  On that date the 
RO received a statement from the veteran in which he 
requested service connection for tinnitus and an increased 
rating for his service-connected bilateral hearing loss.  
Thereafter, in a November 2004 rating decision, the RO 
granted service connection for tinnitus, and assigned that 
disability a 10 percent disability rating, effective July 15, 
2004, and increased the assigned rating for bilateral hearing 
loss from 10 to 30 percent, effective July 15, 2004.
 
In a December 2004 notice letter associated with the November 
1965 rating decision, the RO notified the veteran: of the 
November 1965 rating decision; that he may not receive full 
payment of service retired pay and VA compensation at the 
same time; and that he may waive a portion of any retired pay 
and elect to receive VA compensation by completing and 
returning an enclosed VA Form 21-651.

In December 2004, the veteran submitted a VA Form 21-651, 
thereby electing to receive VA compensation in lieu of 
retired pay.  Later in a December 2004 letter, the RO 
notified the veteran that the effective date for the start of 
VA benefit payments was August 1, 2004-on the basis that 
payment begins the first day of the month following the 
effective date.

A December 2004 report of contact shows that an official at 
the Defense Finance and Accounting Service (DFAS) notified VA 
that the veteran was not currently in receipt of any military 
retirement pay.  Later in a March 2005 letter, DFAS notified 
the RO, with respect to a VA request for verification of 
severance pay versus disability severance pay paid to the 
veteran, that the veteran's financial pay records were no 
longer available from 1963 to provide the requested 
information regarding any disability or separation pay paid.

Essentially, except to the extent that retirement pay is 
waived under other provisions of law, not more than one award 
of compensation granted after July 13, 1943 shall be made 
concurrently to a person based on that person's own service.  
See 38 U.S.C.§ 3104(a) (1958); 38 U.S.C.A § 5304(a)(1) (West 
2002 & Supp. 2005); see also 38 C.F.R. § 3.750(a) (1958); 38 
C.F.R. § 3.750(a) (2006); § 3.750(c).

Note that during the pendency of the current claim, effective 
from November 20, 2006, VA revised 38 C.F.R. § 3.750 to 
provide that certain veterans are eligible for concurrent 
receipt of disability compensation and military retired pay-
veterans with one or more service-connected disabilities 
rated 50 percent or more, or veterans with 20 or more years 
of service.  There is no indication that the RO considered 
this revision; however, as the veteran met neither 
eligibility requirement, the special provisions of the 
revised 38 C.F.R. § 3.750 (2007) would not be applied in this 
case.  

Applicable law provides that anyone receiving service 
retirement pay who would be eligible to receive VA 
compensation if he were not receiving such retired or 
retirement pay, shall be entitled to receive such 
compensation upon the filing with the appropriate department 
a waiver of so much of his retired or retirement pay as is 
equal in amount to such compensation.  To prevent duplication 
of payments, the department with which any such waiver is 
filed shall notify VA of the receipt of such waiver, the 
amount waived, and the effective date of the reduction in 
retired or retirement pay.  38 U.S.C. § 3105 (1958); 38 
U.S.C.A § 5305 (West 2002 & Supp. 2007).

The regulations also provide that an officer or enlisted man 
entitled to retirement pay as well as compensation may elect 
which of the benefits he desires to receive, and that an 
election of retirement pay does not bar him from making a 
subsequent election of the other benefit to which he is 
entitled.  They also dictate that an election filed within a 
year of the date of notification of entitlement to VA 
compensation would be considered timely in terms of assigning 
an effective date (i.e. the effective date of the 
compensation benefits would be the date the veteran was found 
to be entitled to same).  38 C.F.R. § 3.750(b) (1958 and 
2007).

In this matter, the RO was on notice that the veteran had 
been placed on the TDRL and that he was entitled to receive 
compensation for such disability.  The RO was therefore 
obligated to ascertain whether the veteran desired to receive 
military retirement or VA compensation.  The RO clearly 
initiated the appropriate action in the July 1965 notice 
letter.

In the July 1965 letter from the RO notifying the veteran of 
his compensation award, the veteran was clearly informed of 
his obligation to inform VA of his intent to elect to receive 
compensation.  Consistent with 38 C.F.R. § 3.750 (c) (1965), 
if he failed to respond timely, he was considered to have 
elected to continue to receive his military pay (disability 
retired pay).  The record shows that the veteran did not 
respond to the letter.  The veteran was clearly advised of 
his right of election, as is reflected in the letter in the 
claims file.  By not responding to the 1965 letter, he 
elected to continue to receive his disability retired pay 
rather than VA compensation.  Therefore, VA did not have 
legal authority to authorize payment of compensation at that 
time.

The Board finds that in 1965, VA acted in accordance with 
applicable law and regulation.  There is no regulatory 
procedure to automatically substitute VA compensation for 
disability retired pay, even if the latter terminates.  As 
explained above, and as the veteran was notified, he must 
notify VA of his election for waiver.
 
The next communication from the veteran regarding his 
disability compensation after July 1965 was received on July 
15, 2004.  This document constituted his election to receive 
VA benefits.  See 38 C.F.R. §§ 3.700, 3.750 (a-c) (2006).  
The record demonstrates that it was not until July 2004 that 
the veteran reopened his claim for benefits.  After the RO 
established that he was not receiving retired pay from the 
service department, payment was properly commenced August 1, 
2004, under 38 C.F.R. § 3.31 (payment of VA compensation may 
not be made for any period prior to the first day of the 
calendar month following the month in which the award become 
effective).  

Here, the award became effective as of the date of receipt of 
the reopened claim in July 2004.  38 C.F.R. § 3.400.  Under 
the circumstances, and for the reasons discussed, the record 
affords no basis for an effective date prior to August 1, 
2004, for payment of compensation for the veteran's service-
connected bilateral hearing loss.

Moreover, neither regulations governing the award of service 
connection nor increased ratings would provide an earlier 
effective date in this claim, on which to base an earlier 
date than August 1, 2004 for payment of compensation.  In 
this regard, the record is devoid of documented evidence of 
worsening of the bilateral ear disabilities prior to the 
September and October 2004 VA examinations.  Thus, 38 C.F.R. 
§ 3.400 does not provide for an earlier effective date.

Lastly, as reflected in the veteran's March 2006 VA Form 9, 
and in testimony given at the January 2008 Travel Board 
hearing before the undersigned, the veteran asserts that he 
never received the July 1965 letter notifying him of the 
requirement to elect VA compensation.  Review of the claims 
file shows, however, that the RO mailed the July 1965 letter 
to the veteran's last known address.  The record does not 
reflect that it was returned as undelivered.  

In this regard, the record reflects a change of address was 
made on an April 1965 VA examination request form.  That new 
address was included on the front page of a VA examination 
form, VA Form 21-2545, which was signed by the veteran at the 
time of an examination in May 1965.  The RO mailed the July 
1965 notice letter to that address.  As mentioned above, the 
record does not reflect that it was returned as undelivered.  

There is no indication in the record that the veteran did not 
receive the July 1965 letter notifying him of the 
requirements to elect VA compensation.  In this respect, in 
the veteran's July 15, 2004 claim he only requested "an 
increase in service connected compensation for severe hearing 
loss."  This clearly indicates that he had notice and was 
cognizant that service connection was in effect for hearing 
loss.  He was then currently only seeking an increase for 
that disability.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.

The veteran has not presented any clear evidence to rebut the 
presumption of regularity.  VA is not required to "prove" 
that he did receive the letter; as a matter of law it is the 
veteran who must rebut the presumption of regularity.  He has 
not done so.

As the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), 
absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his last known address was returned as not 
deliverable, VA is entitled to rely on the address most 
recently provided at the time of the mailing in July 1965.

Thus for the reasons discussed above, the Board finds that 
retroactive payment of VA disability compensation benefits to 
January 29, 1965 is not warranted.
 

ORDER

Retroactive payment of VA disability compensation benefits to 
January 29, 1965, is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


